Citation Nr: 9935452	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for individual unemployability 
due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1995, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service connected disabilities render him 
unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991 and Supp. 1998); 38 
C.F.R. §§ 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations that govern the granting of TDIU impose a 
high standard that must be satisfied prior to assignment of 
such a benefit by VA.  The provisions of 38 C.F.R. § 3.340(a) 
(1999) stipulate that "[t]otal disability will be considered 
to exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
(Emphasis added.)  

38 C.F.R. § 4.16(a) (1999) provides that total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities:  Provided (emphasis in the original),  
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.

The Department of Veterans Affairs (VA) will grant, on an 
extraschedular basis, a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).  
In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA OPGC PREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.

The record in this case indicates that the veteran is 
currently service connected for residuals of shell fragment 
wound of the left lower thigh and knee with fracture of the 
lateral femoral condyle and retained foreign bodies at 40 
percent, post traumatic stress disorder (PTSD) at 30 percent, 
residuals of shell fragment wound of the left leg with 
fracture of the tibia and fibula with excision of the head 
and neck of fibula and skin defect with skin graft and 
complete paralysis of peroneal nerve at 30 percent, and 
degenerative disc disease L5-S1 with reactive bone change and 
spur formation at 20 percent.  The veteran also has 
noncompensable ratings for scars of the scalp and right 
thigh.  His combined service connected disability rating is 
currently 80 percent.

The report of a Social and Industrial Survey, conducted in 
April 1999, shows the veteran married for approximately 10 
years.  He reported that it was his second marriage.  He had 
obtained his GED in 1994 and displayed it with obvious pride.  
He had since attended Polk Community College where he had 
earned all but 10 credits towards a two year program in 
social work.  He reported that he hopes to complete a 
bachelors degree in this field.  He was noted to be employed 
at the church that he attends for about eight hours per week.  
He cleans the bathrooms, and sets up arrangements before 
services.  He works about one hour each weekday and three 
hours on Saturdays.  He requires assistance from his son if 
he has to set up chairs or tables as he cannot do any 
lifting.  His earnings were $125 per week.  His last 
employment prior to this was a 25 hour per week job at a 
sandwich shop during the holiday season of 1997.  He earned 
$5 per hour but he discontinued this employment because the 
standing caused constant swelling of his feet.  

The social worker who conducted the interviewer stated that 
the veteran's service connected disabilities substantially 
contribute to his inability to obtain and maintain full time 
gainful employment.  He went on to state that if the veteran 
was able to continue his educational pursuit he might be able 
to obtain a desk job and his status of unemployability could 
resolve in his favor, but that at the present time he 
appeared to be limited by virtue of education, training, and 
history of jobs involving physical labor.

The report of a VA examination for feet, conducted in May 
1999, shows the veteran with a completely antalgic gait on 
the left side.  Examination showed there was significant loss 
of function, motion and muscle strength to the left leg.  He 
had virtually no muscle tone on the left leg as compared to 
the right.  There was a significant size difference and 
atrophy of the left calf.  He had no passive or active 
plantar flexion of left foot and only approximately 5 to 10 
degrees of total motion at the left ankle.  There was mild 
swelling throughout the foot and ankle area.  The impression 
given was complete loss of lower extremity function of the 
left foot secondary to multiple injuries and surgeries.  The 
examiner stated that the veteran's left leg and foot 
deformities were significant and that he would not be able to 
stand, walk, or do any type of lifting activities on the left 
foot.  He stated that it might be possible for the veteran to 
possibly sit at a desk job for employment, but that all types 
of walking, standing, lifting, and bending activities would 
be contraindicated.

The report of a VA examination for fractures and bone 
disease, also conducted in May 1999, reached much the same 
conclusion.  It was noted that he had a severe injury due the 
shrapnel wounds, and that he had severe post traumatic 
arthritis of the left knee, severe scarring around the knee, 
severe weakness due to the muscle injury, severe weakness due 
to the peroneal nerve injury, and that he had a 
nonfunctioning ankle and an insensate ankle and foot.  The 
examiner concluded that the veteran would be capable only of 
desk job type employment in a limited capacity.  

The report of a VA PTSD examination, conducted in May 1999, 
shows the examiner reporting that he agreed with an earlier 
assessment which indicated that the veteran was experiencing 
worsening symptomatology  that was consistent with PTSD.  He 
related that although he has some difficulty getting along 
with people he tries his best.  His global assessment of 
functioning (GAF) was estimated to be 60.  

The Board concludes that the objective evidence of record 
indicates that the veteran is not currently able to secure 
and follow a substantially gainful occupation due to his 
service connected disabilities.  Although the veteran is 
currently pursuing a course of study which may lead him to 
obtain sedentary employment, his current situation does not 
show that he is capable of obtaining such employment.  It 
must also be noted, with regard to his capacity for sedentary 
employment, that in addition to his physical disabilities the 
veteran is also 30 percent disabled by PTSD.  The most recent 
examination noted that he was experiencing increased 
symptomatology in this regard and that his GAF was 60.  The 
Board concludes that the objective evidence of record, 
without regard to speculation regarding the veteran's 
capability following projected completion of his education, 
indicates that he is currently incapable of substantially 
gainful employment due to his service connected disabilities.



ORDER

Entitlement to TDIU is granted subject to the regulations 
governing the effective dates of awards.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

